Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESTRICTION/ELECTION
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.  Claims 1-12 are drawn to a first product, a fusion protein comprising a targeting sequence, a Bacillus firmus enzyme, and SEQ ID NO: 210, 211, or/and 212. 
Classified in C07K 2319/00, for example.  

II.  Claims 13, 15, 17 are drawn to a second product, a fermentation product of the recombinant Bacillus cereus family member.
Classified in C07K 14/32, for example.  

III.  Claims 14, 16-17 are drawn to a third product, a Exosporium fragments derived from the recombinant Bacillus cereus family member.
Classified in A01N 37/46, for example.  

IV.  Claims 18-19 are drawn to a first method, a method comprising applying a recombinant Bacillus cereus family member of claim 10 to a plant growth medium, a plant, a plant seed, or an area surrounding a plant or a plant seed.
Classified in C12N 9/54, for example.  

The inventions are distinct, each from the other because of the following reasons: 

According to specification ([0034]), The term “Bacillus cereus family member” as used herein refers to any Bacillus species that is capable of producing an exosporium.  The fermentation product of Inventions II-III is structurally different from the fusion protein of Invention I, the fusion protein and the peptides of Invention I are fermented and degraded to be non-functional; or the Bacillus cereus family member are broken and becomes fragments and non-functional. 
Invention IV and Inventions I-III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product.  See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process of using that product.  The fusion protein, the fermentation product and the fragment can be used other than being applied to plants.  
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species 
In addition to the restriction requirement above, the applicant is required to elect the following species within their elected group.  


Election 1. applicant is required to elect a single amino acid sequence from: 
SEQ ID NO: 210,
SEQ ID NO: 211,
OR
SEQ ID NO: 212,
OR 
A single specific combination of above sequences. 

Election 2.  Applicant is required to elect a single targeting sequence from:  
SEQ ID NO: 1,
SEQ ID NO: 96,
OR
SEQ ID NO: 120. 

Election 3.  Applicant is required to elect a single gene having a mutation from:  
(i) a mutation in a CotE gene;
(ii) a mutation in an ExsY gene;
(iii) a mutation in a CotY gene;
(iv) a mutation in a ExsA gene; 
OR
(v) a mutation in a CotO gene.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  In the instant case, claims 1-19 are generic.  
Applicants are also reminded that different polypeptide sequences, polynucleotide sequences, and different genes, are structurally distinct and are unrelated to one another. These sequences and genes are thus deemed to normally constitute different inventive concepts under the meaning of 35 U.S.C. 121.  Absent evidence to the contrary, each gene, nucleotide and amino acid sequence is presumed to represent an independent and distinct inventive concept, subject to a restriction requirement pursuant to 35 U.S.C. 121 ad CFR 1.141 et seq.  Additionally, each polypeptide sequence, polynucleotide sequence, and gene will require a separate search in order to find the closest prior art associated with, and there is no indication that each of the sequences and genes would be directed to the same prior art. 
It may be noted that there is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  each individual sequence from a different source, will require a separate search for the prior art and each species will raise separate issues with regard to 35 U.S.C. 101 and 112.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in 
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday to Friday EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/Wayne Zhong/
Examiner, Art Unit 1662